DARDEN, Judge
(concurring) :
If I were responsible for fact finding in this case, I would find the record of the testimony by the accused unconvincing. But I am unable to say that all reasonable persons must agree with my evaluation. The court-martial should decide whether the physical conflict in the instant case is a mutual affray. United States v Holly, 18 USCMA 413, 40 CMR 125.
I, therefore, join in reversing the conviction. When an accused testifies he acted in self-defense and requests that the military judge instruct the court on the law applicable to this defense, I believe the court-martial should be permitted to determine whether his testimony and other evidence meet self-defense requirements.